Citation Nr: 0842535	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-38 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for atrial fibrillation, 
including as secondary to the service connected disability of 
pulmonary sarcoidosis.

2. Entitlement to service connection for hyperlipidemia, 
including as secondary to the service connected disability 
pulmonary sarcoidosis.

3. Entitlement to service connection for skin lesions, 
including as secondary to the service connected disability 
pulmonary sarcoidosis.

4. Entitlement to service connection for arthritis of the 
back, including as secondary to the service connected 
disability pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and August 2007 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An atrial fibrillation disability was not aggravated or 
incurred during or as a result of active service; or as 
secondary to service connected sarcoidosis. 

2. The veteran's hyperlipidemia does not result in a 
disability. 

3. Skin lesions were not aggravated or incurred during or as 
a result of active service; or as secondary to service 
connected sarcoidosis. 

4. Arthritis of the spine was not aggravated or incurred 
during or as a result of active service; or as secondary to 
service connected sarcoidosis; nor may it be presumed to have 
been incurred or aggravated during active service. 




CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for atrial fibrillation are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2. The criteria for the establishment of service connection 
for a disability manifested by hyperlipidemia have not been 
met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310, 4.1 (2008). 

3. The criteria for the establishment of service connection 
for skin lesions are not met. 38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4. The criteria for the establishment of service connection 
for arthritis of the spine are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2005, 
September 2005, March 2006, and February 2007. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008). The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim. 
Additionally, the March 2006 letter provided notice of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claims for service connection for artrial 
fibrillation, skin lesion, and arthritis of the back. The 
Board finds that a VA examination is not necessary for the 
claimed disability of hyperlipidemia. As discussed below, 
hyperlipidemia is not a disability, but is instead a 
laboratory finding, for which the VA cannot grant 
compensation. 38 C.F.R. § 4.1; See Sanchez-Benitez v. West, 
13 Vet. App. 439 (1995). In this instance, the Board finds 
that the RO fulfilled its duty to assist. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Analyses

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet.App. 439 (1995).

Atrial fibrillation, skin lesions, and arthritis of the back

The veteran contends that these disabilities warrant service 
connection. The preponderance of the evidence is against the 
claims, and they will be denied. 

VA treatment records show that the veteran received medical 
treatment for heart disorders and skin lesions. There are no 
medical records reflecting treatment for arthritis of the 
back. 

None of the medical records indicate that the skin lesions 
may be related to the veteran's sarcoidosis. There is a VA 
treatment note, dated August 2005, reflecting that the atrial 
fibrillation is possibly related to the veteran's sarcoid. 

The veteran underwent VA examinations for all three 
disabilities. VA examination reports, dated June 2006, 
pertain to the veteran's arthritis of the back and skin 
lesions. At the examination concerning his back, the veteran 
reported mild discomfort in his ankles, but did not report 
any significant joint problems. Upon physical examination, 
the veteran was not noted to have any limitation of motion or 
pain upon motion. The examiner diagnosed mild arthralgia of 
the joints and stated that this is a normal process of aging, 
rather than having any relationship to pulmonary sarcoidosis. 
During the VA skin examination, the examiner noted a history 
of seborrhea primarily around the face and a melanoma 
excision of the right foot. Upon physical examination, the 
examiner noted a scar on the right foot from the excision and 
mild seborrhea on the face and scalp. He diagnosed melanoma 
of the right foot and seborrhea involving the face and scalp. 
He noted that these disorders are not related to pulmonary 
sarcoid. 

Lastly, the veteran underwent a VA heart examination in 
August 2007. The examination report notes that the veteran 
had a recent onset of atrial fibrillation in 2005 and at the 
time no diagnosis of active sarcoidosis was made. The 
examiner performed a physical examination of the veteran and 
ran several tests, including stress test, angiogram, 
echocardiogram, and chest x-ray. Chest x-rays revealed 
chronic obstructive pulmonary disease (COPD) and the 
echocardiogram reflected bradycardia and hyperinflation. The 
examiner diagnosed artrial fibrillation. However, he stated 
that it is not related to sarcoidosis since COPD is the only 
current abnormality and recent medical records do not reflect 
evidence of active sarcoidosis.   

The Board finds the medical opinions contained within the 
June 2006 and August 2007 VA examination reports probative. 
Each examination report reflects a thorough review of the 
claims file and examination of the veteran, and were 
accompanied by a review of the claims folder. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 
The opinions regarding the etiologies of the claimed 
disabilities are stated in clear terms and supported by 
medical rationale. See Prejean v. West, 13 Vet. 444, 448-9 
(2000). As such, the Board finds that the evidence does not 
show that these disabilities are etiologically related to his 
active service. 
 
The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the September 2005 
letter from the RO to him. Although the veteran submitted 
extracts from public information regarding the effects of 
sarcoidosis, this information is not of as probative worth to 
his case, as opposed to examinations conducted by qualified 
physicians with knowledge of the veteran's case history. 
Shipwash, supra. 

To the extent that the veteran believes that his disabilities 
are secondary to sarcoidosis, as a layperson, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
Competent medical evidence is required. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Since the competent medical 
evidence does not show an etiological relationship between 
the claimed disabilities and active service, the claims are 
denied. 

The Board has also considered the veteran's claims on a 
direct basis. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994). Service medical records do not reflect treatment 
for any of the claims disabilities, nor does the veteran 
contend he incurred these disabilities during service. As 
such, direct service connection is not warranted due to the 
absence of an in-service event, injury, or disease pertaining 
to any of the claimed disabilities. 38 C.F.R. § 3.303.

Lastly, regarding the claim for service connection for 
arthritis of the back, the Board considered the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309. Certain chronic 
disabilities, such as arthritis, are presumed under these 
regulations to have been incurred in service, if manifest to 
a compensable degree within one year of discharge from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Although a June 2006 VA examination report shows that 
the veteran has a diagnosis of mild arthralgia of the joints, 
there is no evidence showing the veteran had arthritis within 
one year of discharge from active service in June 1952. 
Therefore, the Board finds the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not provide a basis for a 
grant of service connection for arthritis. 




Hyperlipidemia

The veteran's contends service connection is warranted for 
his hyperlipidemia. Since hyperlipidemia is not a disability 
within the meaning of the applicable law as explained below, 
the claim is denied.  

VA treatment records reflect that the veteran was found to 
have hyperlipidemia - a laboratory or clinical finding that 
is not, in and of itself, a disability. There is no evidence 
that the hyperlipidemia in question manifested as a 
disability within the meaning of the law, apart from a lack 
of evidence indicative that hyperlipidemia was incurred in or 
as a result of active service. 

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection. 
In the absence of proof of a present disability, there is no 
valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  

Without evidence of a current disability, linked by competent 
evidence to hyperlipidemia, which in turn must be linked to 
some incident of active military service, the claim must be 
denied. See also Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001) ("Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); and 61 Fed. Reg. 20440, 20445 (May 7, 1996) (An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable). 
ORDER

Service connection for atrial fibrillation is denied. 

Service connection for hyperlipidemia is denied. 

Service connection for skin lesions is denied. 

Service connection for arthritis of the back is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


